

117 SRES 203 ATS: Condemning the horrific attack in Indianapolis, Indiana, on April 15, 2021, and expressing support and prayers for all of those impacted by that tragedy.
U.S. Senate
2021-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 203IN THE SENATE OF THE UNITED STATESApril 29, 2021Mr. Young (for himself and Mr. Braun) submitted the following resolution; which was referred to the Committee on the JudiciaryMay 10, 2021Committee discharged; considered and agreed toRESOLUTIONCondemning the horrific attack in Indianapolis, Indiana, on April 15, 2021, and expressing support and prayers for all of those impacted by that tragedy.Whereas, on April 15, 2021, a mass shooting took place in Indianapolis, Indiana, at the FedEx Ground Plainfield Operations Center;Whereas the people of the United States mourn the 8 innocent lives lost in that unthinkable tragedy: Matthew Alexander, Samaria Blackwell, Amarjeet Kaur Johal, Jasvinder Kaur, Amarjit Sekhon, Jaswinder Singh, Karli Smith, and John Weisert;Whereas the people of the United States express gratitude for the heroic actions of the men and women of the Indianapolis Metropolitan Police Department, who courageously responded to the attack and saved countless lives;Whereas the people of the United States express appreciation and gratitude for all of the first responders who quickly responded to the attack and the professionals and volunteers who cared for the injured;Whereas the people of the United States continue to pray for the individuals who were wounded in the attack and continue to recover;Whereas the entire Indianapolis community—and all Hoosiers—united in support of the victims and their families; andWhereas the people of the United States will always remember the victims of this attack and stand in solidarity with those affected by this senseless tragedy: Now, therefore, be it That the Senate—(1)condemns the senseless attack that led to the tragic loss of 8 lives in Indianapolis, Indiana, on Thursday, April 15, 2021;(2)honors the memory of the victims who were killed;(3)expresses hope for a full and speedy recovery and pledges continued support for the individuals injured in the attack;(4)offers heartfelt condolences and deepest sympathies to the Indianapolis community and the families, friends, and loved ones affected by the tragedy; and(5)honors the selfless and dedicated service of—(A)the medical professionals and other individuals who cared for the victims in the community of Marion County, Indiana;(B)the emergency response teams and law enforcement officials who responded to the call of duty; and(C)the law enforcement officials who continue to investigate the attack. 